DETAILED ACTION	

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record in light of the arguments and amendments submitted in Amendment filed on 08/30/2021, and the Terminal Disclaimer filed on 08/16/2021.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably show or suggest the claimed tool for introducing fluid into a sealed volume.
The closest prior art of record is Spielmann (U.S Patent 3440797). Similar to the claimed invention, Spielmann discloses a tool for introducing a fluid into a sealed volume, and discloses and electrode and punch, and a first fluid delivery conduit. Spielmann, however, does not disclose the punch in a first position residing within the electrode volume and in a second position residing outside the electrode volume.
Thus the prior art as a whole fails to disclose the totality of the claimed invention. Specifically the prior art as a whole fails to disclose the punch in a first position residing within the electrode volume and in a second position residing outside the electrode volume. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instantly claimed invention without hindsight. For the foregoing reasons the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746